Citation Nr: 9914062	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-51 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant's income was excessive for the receipt 
of Improved Death Pension benefits, effective July 1, 1996.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from May 
1943 to February 1944.  He died in September 1971.  The 
appellant is his daughter, and she appealed to the Board of 
Veterans' Appeals (Board) from a July 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied her claim for Improved Death 
Pension benefits because of excessive income.  The Board 
remanded the claim to the RO in January 1998, primarily to 
apprise the appellant of the laws and regulations concerning 
the computation of countable income for pension purposes; to 
provide her the reasons and bases for the decision to deny 
her claim; and to give her an opportunity to submit 
additional evidence and/or argument in response.  In October 
1998, while the case was at the RO, she testified at a 
hearing.  The RO considered her testimony along with the 
other evidence of record and continued to deny her claim, 
whereupon the case was returned to the Board for further 
appellate consideration.


FINDING OF FACT

The appellant's net countable income exceeds the applicable 
improved pension income limitations for a child of a deceased 
veteran.


CONCLUSION OF LAW

The appellant's net countable income, as a matter of law, 
constitutes a bar to the receipt of improved death pension 
benefits.  38 U.S.C.A. §§ 101, 1521, 1542, 5107 (West 1991);  
38 C.F.R. §§ 3.3, 3.24, 3.271, 3.272, 3.273 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The child of a deceased veteran is entitled to receive 
Improved (nonservice-connected) Death Pension benefits if the 
veteran had qualifying service or at the time of death was 
receiving or entitled to receive compensation or retirement 
pay for a service-connected disability, and the child is not 
in the custody of a surviving spouse who is eligible for 
pension benefits pursuant to 38 U.S.C.A. § 1541; or, if such 
child is residing with a person who is legally responsible 
for such child's support within the requirements of 
38 U.S.C.A. § 1541(c).  38 U.S.C.A. § 1542; 
38 C.F.R. § 3.3(b)(4).  Improved Death Pension benefits shall 
be paid at the maximum annual rate reduced by the amount of 
annual income received by the surviving spouse and any 
dependent children.  38 U.S.C.A. §§ 1541(b), (c); 38 C.F.R. 
§§ 3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5).  Payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a).  Pursuant to 
38 C.F.R. § 3.272(g), medical expenses of a child of a 
deceased veteran may be used to reduce the amount of the 
child's countable income for the purpose of determining 
eligibility for Improved Death Pension benefits-provided 
that all of the following requirements are met:

(i) the medical expenses were or will be 
paid by the child, parent or other 
relatives for whom there is a moral or 
legal obligation of support; (ii) the 
expenses were or will be incurred on 
behalf of a person who is a member or a 
constructive member of the household; and 
(iii) they were or will be in excess of 5 
percent of the applicable maximum annual 
pension rate or rates for the child 
(including increased pension for family 
members but excluding increased pension 
because of need for aid and attendance or 
being housebound) as in effect during the 
12-month annualization period in which 
the medical expenses were paid.

Unless otherwise provided, expenses deductible under this 
section are deductible only during the 12-month annualization 
period in which they were paid.  Id.

The appellant reported in a June 1996 financial statement (on 
VA Form 21-534) that she was in receipt of Social Security 
benefits in the total monthly amount of $595 (which, in turn, 
equated to a total annual income of $7,140).  
She subsequently claimed in a "Medical Expenses Report" (VA 
Form 21-8416) a total of $2,646 in unreimbursed medical 
expenses that she paid beginning in July 1996.  The maximum 
annual pension rate for 1996 (for a child of a deceased 
veteran) was $1,404.  Five percent of this amount is $70.20.  
This means that any amount of money spent for medical 
expenses as listed above which is over $70.20 can be used to 
reduce the appellant's income for 1996.  With $2,646 in 
claimed medical expenses in 1996, her 1996 income is reduced 
by $2575.80 ($2646 less the $70.20).  Taking her total 
estimated income for 1996 ($7,140), and subtracting the 
deductible amount of her medical expenses ($2,575.80), leaves 
a total of $4,564.20 in net countable income for 1996.  This 
amount is well above the statutory limit of $1404 for 1996.  
See 38 U.S.C.A. §§ 1521, 1542; 38 C.F.R. § 3.24; MANUAL 21-1, 
Part I (Change 17), Appendix B.

The appellant has reported identical (or nearly identical) 
amounts of income from the Social Security Administration 
during the years since 1996.  Most recently, she reported 
that she receives a total of $583 per month from this agency 
(which is only slightly less than the $595/month figure she 
reported previously).  This, in turn, equates to a total 
annual income of $6,996.  Her unreimbursed medical expenses 
have remained the same ($2,646).  Using the same maximum 
annual pension rate of $1,404, and taking five percent of 
this amount, which equates to $70.20, means that her medical 
expenses deduction also remains at $2575.80 ($2646 less the 
$70.20).  Taking her estimated total income of $6,996, and 
subtracting the amount of her deductible medical expenses 
($2,575.80) leaves a total of $4,220.20 in net countable 
income.  This amount, just as before, is well above the 
statutory limit of $1404, so the result is no different, even 
when the lesser of her incomes is considered (which is most 
beneficial to her claim).  See 38 U.S.C.A. §§ 1521, 1542; 
38 C.F.R. § 3.24; MANUAL 21-1, Part I (Change 17), Appendix 
B.

For the aforementioned reasons, the Board finds that the 
appellant's income is excessive for the receipt of 
nonservice-connected death pension benefits and has been 
every year since 1996.  Although she indicated during her 
hearing in October 1998 that there were times during years 
past (particularly in/around 1984) when her net countable 
income, after the permissible reduction by way of her 
unreimbursed medical expenses, would have fallen below the 
maximum limit allowed by law, this is not relevant to the 
period at issue, which is 1996 and thereafter.  She also 
points out that she was very young (a mere adolescent) when 
her father died in 1971 and, therefore, could not reasonably 
have been expected to know that she might eventually be 
entitled to death pension benefits as a result of his 
military service, particularly since her mother (as his 
surviving spouse) did not apprise her of any potential 
benefits to which she may have been entitled.  She says this 
is a mitigating circumstance that warrants consideration in 
her appeal.  However, while the Board is sympathetic to her 
situation and circumstances, there is simply no legal 
authority for the Board to conclude that her actual countable 
annualized income is not excessive for the receipt of 
improved death pension benefits.  38 U.S.C.A. §§ 1503, 1541, 
1542; 38 C.F.R. §§ 3.3(b)(4), 3.24, 3.271, 3.272.  Therefore, 
the Board has no legal recourse but to deny her claim.

Since the appellant is statutorily barred (due to her 
excessive income) from the receipt of nonservice-connected 
death pension benefits, the Board need not address the 
question of whether she is actually a proper claimant 
("helpless child") for purposes of receiving this benefit.


ORDER

The appellant's income is excessive for receipt of pension 
benefits; her claim for such benefits is therefore denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

